          Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 1 of 14 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)          ☐ Original    ☐ Duplicate Original


                                UNITED STATES DISTRICT COURT
                                                         for the

                                            Central District of California
                                                                                            04/20/2021
                                                                                                  dj

 United States of America

                 v.
                                                                   Case No. 2:21-MJ-1956
 FRANK LINK ALMANZA,

                 Defendant.


                             CRIMINAL COMPLAINT BY TELEPHONE
                            OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of April 6, 2021, in the county of Los Angeles in the Central District of California, the

defendant violated:

           Code Section                                            Offense Description

           21 U.S.C. § 841                                         Possession with Intent to Distribute a
                                                                   Controlled Substance


         This criminal complaint is based on these facts:

         Please see attached affidavit.

          Continued on the attached sheet.

                                                                                    /S/ Brian Sullivan
                                                                                  Complainant’s signature

                                                                           Brian Sullivan, FBI Special Agent
                                                                                   Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

 Date:                April 20, 2021
                                                                                      Judge’s signature

 City and state: Santa Barbara, California                                     Hon. Louise A. LaMothe
                                                                                   Printed name and title
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 2 of 14 Page ID #:2



                               AFFIDAVIT
I, Brian Sullivan, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
           This affidavit is made in support of a criminal

complaint and arrest warrant against Frank Link ALMANZA

(“ALMANZA”) for a violation of 21 U.S.C. § 841(a)(1): Possession

with Intent to Distribute a Controlled Substance.

           This affidavit is also made in support of an

application for a warrant to search the following digital

devices (collectively, the “SUBJECT DEVICES”) in the custody of

the Federal Bureau of Investigation, in Santa Maria, California,

as described more fully in Attachment A:

           a.     A white iPhone 8 with Otter Box case (“SUBJECT

DEVICE 1”); and

           b.     A metallic blue Samsung Smartphone (“SUBJECT

DEVICE 2”).

           The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. § 841(a)(1) (distribution and possession with intent to

distribute controlled substances) and 21 U.S.C. § 846

(conspiracy and attempt to distribute controlled substances)

(the “Subject Offenses”), as described more fully in Attachment

B.   Attachments A and B are incorporated herein by reference.

           The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 3 of 14 Page ID #:3



witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint, arrest

warrant, and search warrant, and does not purport to set forth

all of my knowledge of or investigation into this matter.

Unless specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                      II. BACKGROUND OF AFFIANT
            I am a Special Agent (“SA”) employed with the Federal

Bureau of Investigation (“FBI”) assigned to Los Angeles Field

Office, Santa Maria Resident Agency.       I have been employed with

the FBI since January 2003.     I have received specialized

training in narcotics trafficking and money laundering from the

FBI.   I have been personally involved in investigations

concerning the possession, manufacture, distribution, and

importation of controlled substances, methods used to finance

drug transactions, methods of distribution, and movement of drug

proceeds.    I have had numerous conversations regarding these

subjects with other law enforcement officers.

            I am familiar with the methods of operation utilized

by drug traffickers and drug trafficking organizations,

including the distribution, storage, and transportation of

narcotics, and the collection of monetary narcotics proceeds.           I

am also familiar with methods employed by large drug

organizations to thwart detection by law enforcement, including

the use of debit calling cards, public telephones, cellular

telephone technology, mobile applications, electronic



                                       2
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 4 of 14 Page ID #:4



messenger/messaging systems, voice over internet phone

technology, pagers, counter surveillance, encrypted devices,

false, fictitious, or stolen identities, and coded

communications.   In conducting investigations with FBI, I have

debriefed defendants, informants, and witnesses who had personal

knowledge regarding narcotics trafficking organizations and the

methods in which these organizations operate.        I have also

participated in various aspects of these investigations,

including making and directing controlled purchases of dangerous

drugs, conducting physical and electronic surveillance, using

informants and cooperating human sources, executing search

warrants, executing arrest warrants, participating in consensual

searches, installing and utilizing GPS devices, and installing

and utilizing electronic recording devices.        I have used a

variety of investigative techniques and resources, including

surveillance, confidential human sources, search warrants,

telephone toll analysis, and wire/electronic intercept

communications analysis.     Prior to my employment with the FBI, I

was a Captain in the United States Army, where I served five

years on active duty.

                   III. SUMMARY OF PROBABLE CAUSE
          On March 31, 2021, while performing routine patrol

responsibilities at the Chumash Indian Casino in Buellton,

California, Santa Barbara Sheriff’s Deputies contacted and

arrested Frank Link ALMANZA with a large quantity of suspected

methamphetamine, heroin, and other drug-related paraphernalia.

At the time of ALMANZA’s arrest, two cellular telephones (the



                                       3
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 5 of 14 Page ID #:5



SUBJECT DEVICES) were found and seized from ALMANZA and the

passenger of his car, Vanessa Rene VASQUEZ.

                   IV. STATEMENT OF PROBABLE CAUSE
          Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

     A.   Sheriff Deputies are alerted to VASQUEZ’s vehicle,
          parked in the Chumash Casino parking structure.
          On March 31, 2021, Santa Barbara Sheriff’s Deputies

were performing routine foot patrol of the parking structure

attached to the Chumash Indian Casino located in Buellton,

California.   While on patrol, the Deputies were alerted to a

suspicious vehicle parked in the structure.        Upon closer

examination of the vehicle, the Deputies observed, through the

un-tinted and partially opened passenger’s side window, various

items of drug paraphernalia.

          The Deputies performed a law enforcement database

search of the suspicious vehicle and learned it was registered

in the state of California to Vanessa Rene VASQUEZ, who resides

in Santa Maria, California.     The search also revealed VASQUEZ

was on active Post Release Community Supervision (PRCS) out of

the county of Santa Barbara with full search terms.

          VASQUEZ was unable to be located near her vehicle or

within the casino until approximately 30 minutes later, when

casino security notified the investigating Deputies that a white

Chevrolet Suburban appeared to be dropping VASQUEZ off at her




                                       4
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 6 of 14 Page ID #:6



vehicle.   Deputy Louis Tanore and Sergeant Seth Woodill

proceeded back to VASQUEZ’s vehicle for follow-up investigation.

     B.    Deputies contact VASQUEZ and ALMANZA and conduct a
           search of ALMANZA’s vehicle.
           Deputy Tanore approached the Suburban’s passenger side

door and contacted VASQUEZ between the passenger’s side door and

her vehicle located approximately six feet away.         As Deputy

Tanore spoke with VASQUEZ, he observed a strong odor of vinegar

emanating from the Suburban.      Based on Deputy Tanore’s narcotics

training and experience, he is aware this smell is often

associated with heroin.     Deputy Tanore also observed, in plain

view, a small glass jar near the center console of the car.

Inside the jar, Deputy Tanore observed what appeared to be a

small baggie containing a large black ball.        Based on Deputy

Tanor’s narcotics training and experience, he believed the

substance to be consistent with heroin.

           Sergeant Woodill approached the Suburban’s driver’s

side door and spoke to the driver, later identified as ALMANZA,

and VASQUEZ through the open window.       Sergeant Woodill asked

VASQUEZ if her name was Vanessa VASQUEZ, and she became

defensive while answering in the affirmative.        During Sergeant

Woodill’s questioning, he too observed a strong smell of vinegar

emanating from the Suburban and observed ALMANZA displaying

signs and symptoms of being under the influence of narcotics.

Sergeant Woodill also observed in plain view the small glass jar

near the center console of the car.        Based on Sergeant Woodill’s




                                       5
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 7 of 14 Page ID #:7



narcotics training and experience, he too believed the substance

and odor to be consistent with heroin.

          During Sergeant Woodill’s interaction with ALMANZA,

VASQUEZ quickly closed the passenger door of the Suburban and

began walking toward her car, leaving behind her purse and other

various items of property in the Suburban.        Sergeant Woodill

asked ALMANZA to exit the car, which he did after initially

resisting and reaching near the center console.         Sergeant

Woodill detained ALMANZA and retrieved the glass jar, which

contained approximately 52.4 grams of suspected heroin.

          Sergeant Woodill conducted a pat down search of

ALMANZA incident to his arrest.      During the search, Sergeant

Woodill found in ALMANZA’s pocket a white iPhone 8 with an Otter

Box case (SUBJECT DEVICE 1), which Sergeant Woodill seized.

           After ALMANZA was detained, Deputy Ehren Rauch and

Sergeant Woodwill conducted a search of the Suburban.          During

the search, Deputies located a blue duffle bag on the back seat

containing approximately 2,006.7 grams of suspected

methamphetamine, a second container containing approximately 91

grams of suspected heroin, a plastic container with

approximately one pound of suspected marijuana, various

narcotics packaging material, and two digital scales.

          Upon completion of the search, a post-Miranda

interview was conducted by Deputy Tanore.        ALMANZA immediately

invoked, and the interview terminated.

          After officers found the suspected narcotics in

ALMANZA’s vehicle, Deputy Tanore asked VASQUEZ what her



                                       6
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 8 of 14 Page ID #:8



relationship to ALMANZA was.      VASQUEZ stated she had nothing to

do with his car and had just met ALMANZA in the casino.          VASQUEZ

said she had recently left with him from the casino to have sex

in his car.    VASQUEZ asked Sergeant Woodill if she could have

her phone, which was still in the Suburban.        Officer Woodill

found a blue Samsung smartphone (SUBJECT DEVICE 2) on the front

passenger seat of the car, which VASQUEZ confirmed belonged to

her.   Deputy Tanore asked VASQUEZ if SUBJECT DEVICE 2 contained

any messages related to the sale of narcotics.         VASQUEZ unlocked

SUBJECT DEVICE 2 and consented to a search under the terms of

her PRCS probation.    During an initial review, Deputy Tanore

observed a series of text messages between VASQUEZ and another

individual identified in the phone as “frankie” (suspected to be

Frank ALMANZA).    The text messages included references to “black

shoes” and “credit for speakers,” which, based on my training

and experience, I believe to be coded language for drug

trafficking.

           On April 13, 2021, the suspected narcotics, the

SUBJECT DEVICES, and other various items of evidence were taken

into custody of the FBI located in Santa Maria, California.           The

suspected methamphetamine was weighed and presumptive field

tested using a NARK II test, which returned a positive result

for methamphetamine and a gross weight of 2,006.7 grams.

           On April 14, 2021, the suspected methamphetamine and

suspected heroin were shipped to the Drug Enforcement

Administration Southwest Laboratory for further testing.          These

results are still pending.



                                       7
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 9 of 14 Page ID #:9



          As a result of this activity, ALMANZA was arrested for

the sale and possession of methamphetamine and heroin, and

VASQUEZ was cited and released for the narcotic paraphernalia

found in her car.

           V. TRAINING AND EXPERIENCE ON DRUG OFFENSES
          Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

          a.     Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.         Drug

traffickers often travel by car, bus, train, or airplane, both

domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

          b.     Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.   The aforementioned records are often maintained

where the drug trafficker has ready access to them, such as on

their cell phones and other digital devices.

          c.     Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.          This

includes sending photos or videos of the drugs between the



                                       8
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 10 of 14 Page ID #:10



seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.            In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.    Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices.      Drug traffickers often keep records of

meetings with associates, customers, and suppliers on their

digital devices, including in the form of calendar entries and

location data.

           e.    Individuals engaged in the illegal purchase or

sale of drugs and other contraband often use multiple digital

devices.

           VI. TRAINING AND EXPERIENCE ON DIGITAL DEVICES
           As used herein, the term “digital device” includes the

SUBJECT DEVICES.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.    Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained



                                        9
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 11 of 14 Page ID #:11



in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.




                                       10
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 12 of 14 Page ID #:12



           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

           Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it can take a substantial period of time to search a

digital device for many reasons, including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.

           b.    Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

           The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:



                                       11
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 13 of 14 Page ID #:13



           a.     Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.     In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.     The person who is in possession of a device or

has the device among his or her belongings is likely a user of

the device.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress ALMANZA or VASQUEZ’s thumb- and/or

fingers on the device(s); and (2) hold the device(s) in front of




                                       12
Case 2:21-mj-01956-DUTY Document 1 Filed 04/20/21 Page 14 of 14 Page ID #:14



ALMANZA or VASQUEZ’s face with their eyes open to activate the

facial-, iris-, and/or retina-recognition feature.

           Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                             VII. CONCLUSION
           For the reasons described above, there is probable

cause to believe that ALMANZA has committed a violation of 21

U.S.C. § 841(a)(1): Possession with Intent to Distribute a

Controlled Substance.     There is also probable cause that the

items to be seized described in Attachment B will be found in a

search of the SUBJECT DEVICES described in Attachment A.



                                                       /s/
                                         Brian Sullivan, Special Agent
                                         Federal Bureau of Investigation

Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  20th day of
telephone on this ____
April, 2021.



THE HONORABLE LOUISE A. LAMOTHE
UNITED STATES MAGISTRATE JUDGE
SANTA BARBARA, CALIFORNIA




                                       13
